Citation Nr: 1523291	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-33 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma 




THE ISSUE

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond July 1, 2011.




ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had verified active duty from February 1979 to June 2001, with prior active service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2013 determination issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 


FINDINGS OF FACT

1.  Ten years from the date of the Veteran's separation from active service was July 1, 2011; therefore, the Veteran's basic delimiting period for receiving Chapter 30 educational benefits has expired. 

2.  The record does not establish that the Veteran was prevented from initiating/completing a chosen program of education within the otherwise applicable eligibility period because of physical and mental disabilities that did not result from his willful misconduct.


CONCLUSION OF LAW

An extension of the July 1, 2011 delimiting date for Chapter 30, Title 38, United States Code, educational assistance benefits is not warranted.  38 U.S.C.A. § 3031 (West 2014); 38 C.F.R. §§ 21.7050, 21.7051 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The United States Court of Appeals for Veterans Claims (Court) has held, that the Veteran's Claims Assistance Act is inapplicable to matters of pure statutory interpretation such as this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

The Veteran's DD Form 214 reflects that he served on active duty February 1979 to June 30, 2001, with prior active service.  The Veteran has been awarded entitlement to educational assistance benefits under Chapter 30.  VA law and regulations provide a 10-year period of eligibility during which an individual may be entitled to educational assistance benefits; that period begins on the date of the Veteran's last discharge from active duty.  38 U.S.C.A. § 3031(a); 38 C.F.R. § 21.7050.  Thus, the Veteran's 10-year period of eligibility ended as of July 1, 2011, which was 10 years after he was discharged from service (the first day of the month following June 30, 2011).  38 U.S.C.A. § 3031(d).  As such, the Veteran's delimiting date for use of Chapter 30 benefits has expired.  

VA law and regulations provide that an extended period of eligibility may be granted when it is determined that a veteran was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result 
from a veteran's willful misconduct.  It must be clearly established by medical evidence that such a program of education was medically infeasible.  38 C.F.R. § 21.7051(a) (2).  VA must receive a claim for an extended period of eligibility, by the later of the following dates: (1) one year from the date on which a veteran's original period of eligibility ended; or (2) one year from the date on which a veteran's physical or mental disability no longer prevented him or her from beginning or resuming a chosen program of education. 38 C.F.R. § 21.1033(c). 

In this case, the record does not establish nor does the Veteran assert that he was prevented from initiating/completing a chosen program of education within the otherwise applicable eligibility period because of physical and mental disabilities that did not result from his willful misconduct.  Accordingly, an extension of the September 16, 2004 delimiting date for Chapter 30, Title 38, United States Code, educational assistance benefits is not warranted. 

The Board notes that the Veteran was sent a notification letter in June 2011 which erroneously listed his delimiting date as July 1, 2020.  However, as noted above, his delimiting date is 10 years from his separation from service, which was July 1, 2011.  However, this error cannot form the basis for a grant of relief when the eligibility requirements have not been met.  Harvey v. Brown, 6 Vet. App. 416, 423-24 (1994); McTighe v. Brown, 7 Vet. App. 29, 30 (1994).  Therefore, the fact that he was misinformed in this letter cannot render him eligible for this statutory benefit beyond which he is entitled. 

Further, while the Board is sympathetic to the Veteran's desire to use Chapter 30 educational assistance benefits, the Board it is bound by the law, and its decision is dictated by the relevant statute and regulations.  In addition, while the Veteran believes that he is entitled to a refund for course he took outside his eligibility period, the Board is without authority to grant benefits simply because it might perceive such a grant to be equitable.  See 38 U.S.C.A. §§ 503, 7104; see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  The Board also observes that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992). 


ORDER

Entitlement to educational assistance benefits under Chapter 30, Title 38, United States Code, beyond July 1, 2011, is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


